DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10, 11, 13, 14, 17, and 19-23 are pending in the application. Amended claims 1, 4, 10, 11, 17, and 19-23 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 Claim Rejections - 35 USC § 112
The rejection under 35 USC 112(b) has been withdrawn in view of the claim amendments.
The rejection under 35 USC 112(d) has been withdrawn in view of the claim amendments.
Response to Arguments
Applicant’s arguments, see p. 8-12, filed 4/21/22, with respect to claims 1, 11, and 17 have been fully considered and are persuasive. Applicant has amended the claims to exclude the subject matter taught by the prior art of record. The rejection of claims 1, 11, and 17 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-7, 10, 11, 13, 14, 17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest exposing a substrate to a tellurium precursor having the claimed structure, purging the processing chamber of the tellurium precursor, exposing the substrate to a reactant to form an elemental tellurium film (or germanium tellurium film, etc.) on the substrate, and purging the processing chamber of the reactant within the context of claims 1, 11, or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715